Exhibit 10-BBa

THIRD AMENDED AND RESTATED LEASE AGREEMENT

Dated as of June 27, 2008

between

SUNTRUST BANK,

as Lessor

and

TECH DATA CORPORATION,

as Lessee

This Third Amended and Restated Lease Agreement is subject to a security
interest in favor of SunTrust Equity Funding, LLC, as Agent (the “Agent”) under
a Third Amended and Restated Security Agreement dated as of June 27, 2008, among
SunTrust Bank and the Agent, as further amended, modified, supplemented,
restated or replaced from time to time. This Third Amended and Restated Lease
Agreement has been executed in several counterparts. To the extent, if any, that
this Third Amended and Restated Lease Agreement constitutes chattel paper (as
such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction), no security interest in this Third Amended and
Restated Lease Agreement may be created through the transfer or possession of
any counterpart other than the original counterpart containing the receipt
therefor executed by the Agent on the signature page hereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

      1

Section 1.1. Definitions

   1

ARTICLE II

      1

Section 2.1. Property

   1

Section 2.2. Lease Term

   1

Section 2.3. Title

   2

Section 2.4. Lease Supplements

   2

Section 2.5. Subsidiaries as Lessee

   2

ARTICLE III

      2

Section 3.1. Rent

   2

Section 3.2. Payment of Basic Rent

   3

Section 3.3. Supplemental Rent

   3

Section 3.4. Performance on a Non-Business Day

   3

Section 3.5. Rent Payment Provisions

   3

ARTICLE IV

      4

Section 4.1. Utility Charges; Taxes

   4

ARTICLE V

      4

Section 5.1. Quiet Enjoyment

   4

ARTICLE VI

      4

Section 6.1. Net Lease

   4

Section 6.2. No Termination or Abatement

   5

ARTICLE VII

      5

Section 7.1. Ownership of the Properties

   5

ARTICLE VIII

      6

Section 8.1. Condition of the Properties

   6

Section 8.2. Possession and Use of the Properties

   7

ARTICLE IX

      8

Section 9.1. Compliance with Legal Requirements and Insurance Requirements

   8

ARTICLE X

      8

Section 10.1. Maintenance and Repair; Return

   8

Section 10.2. Environmental Inspection

   9

ARTICLE XI

      10

Section 11.1. Modifications

   10

ARTICLE XII

      10

Section 12.1. Warranty of Title

   10

ARTICLE XIII

      11

Section 13.1. Permitted Contests Other Than in Respect of Indemnities

   11

ARTICLE XIV

      11

Section 14.1. Public Liability and Workers’ Compensation Insurance

   11

Section 14.2. Hazard and Other Insurance

   12

Section 14.3. Coverage

   12

Section 14.4. Additional Insurance Requirements

   13

ARTICLE XV

      13

Section 15.1. Casualty and Condemnation

   13

 

i



--------------------------------------------------------------------------------

Section 15.2. Environmental Matters

   15

Section 15.3. Notice of Environmental Matters

   15

ARTICLE XVI

      15

Section 16.1. Termination Upon Certain Events. If any of the following occur

   15

Section 16.2. Procedures

   16

ARTICLE XVII

      16

Section 17.1. Lease Events of Default

   16

Section 17.2. Surrender of Possession

   19

Section 17.3. Reletting

   19

Section 17.4. Damages

   20

Section 17.5. Final Liquidated Damages

   20

Section 17.6. Waiver of Certain Rights

   21

Section 17.7. Assignment of Rights Under Contracts

   21

Section 17.8. Environmental Costs

   21

Section 17.9. Remedies Cumulative

   22

Section 17.10. Notice of Default or Event of Default

   22

Section 17.11. Lessee’s Option to Cure by Purchase of All Properties

   22

Section 17.12. Liability Limited

   22

ARTICLE XVIII

      22

Section 18.1. Lessor’s Right to Cure Lessee’s Lease Defaults

   22

ARTICLE XIX

      22

Section 19.1. No Termination With Respect to Less than All of a Property

   23

ARTICLE XX

      23

Section 20.1. Purchase Prior to End of Term; Purchase, Renewal or Sale Option;
Purchase of Excess Land

   23

ARTICLE XXI

      24

Section 21.1. Renewal

   24

ARTICLE XXII

      25

Section 22.1. Sale Procedure

   25

Section 22.2. Application of Proceeds of Sale

   27

Section 22.3. Indemnity for Excessive Wear

   27

Section 22.4. Appraisal Procedure

   28

Section 22.5. Certain Obligations Continue

   28

ARTICLE XXIII

      28

Section 23.1. Risk of Loss

   28

ARTICLE XXIV

      28

Section 24.1. Assignment

   28

Section 24.2. Subleases

   29

ARTICLE XXV

      30

Section 25.1. No Waiver

   30

ARTICLE XXVI

      30

Section 26.1. Acceptance of Surrender

   30

Section 26.2. No Merger of Title

   30

ARTICLE XXVII

      30

Section 27.1. Notices

   30

 

ii



--------------------------------------------------------------------------------

ARTICLE XXVIII

      30

Section 28.1. Miscellaneous

   30

Section 28.2. Amendments and Modifications

   30

Section 28.3. Successors and Assigns

   30

Section 28.4. Headings and Table of Contents

   31

Section 28.5. Counterparts

   31

Section 28.6. GOVERNING LAW

   31

Section 28.7. Calculation of Rent

   31

Section 28.8. Memoranda of Lease and Lease Supplements

   31

Section 28.9. Allocations between the Financing Parties

   31

Section 28.10. Limitations on Recourse

   31

Section 28.11. WAIVERS OF JURY TRIAL

   31

Section 28.12. Original Leases

   32

Section 28.13. Mortgage Grant and Remedies

   32

Section 28.14. Exercise of Lessor Rights

   32

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LEASE AGREEMENT

THIS THIRD AMENDED AND RESTATED LEASE AGREEMENT (as further amended,
supplemented or modified from time to time, this “Lease”), dated as of June 27,
2008, is between SUNTRUST BANK, having its principal office at c/o SunTrust
Equity Funding, LLC, 303 Peachtree Street, 26th Floor, MC 3951, Atlanta, Georgia
30308, as lessor (the “Lessor”), and TECH DATA CORPORATION, a Florida
corporation, having its principal place of business at 5350 Tech Data Drive,
Clearwater, Florida, as lessee (the “Lessee”).

WITNESSETH:

A. WHEREAS, the SunTrust Equity Funding, LLC, as lessor (the “Prior Lessor”),
and Lessee entered into a Second Amended and Restated Lease Agreement, dated as
of July 31, 2003 (as amended prior to the date hereof, the “Existing Lease”),
pursuant to which the Prior Lessor leased certain Properties to Lessee (or to
certain Subsidiaries acting as alternative lessees); and

B. WHEREAS, the Lessor, contemporaneously herewith, shall acquire the
Properties, subject to the Existing Lease; and

C. WHEREAS, the Lessee desires to renew the Existing Lease, and Lessee and
Lessor desire to amend and restate the Existing Lease on the terms and
conditions set forth herein; and

D. WHEREAS, Lessor desires to continue to lease to Lessee (or to certain
alternative Lessees permitted by Section 2.5), and Lessee desires to continue to
lease (or cause such alternative Lessees to lease) from Lessor, each Property;

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Existing Lease is hereby amended and restated in its entirety,
and the parties hereto agree as follows:

ARTICLE I

Section 1.1. Definitions. Capitalized terms used but not otherwise defined in
this Lease have the respective meanings specified in Appendix A to the Third
Amended and Restated Participation Agreement of even date herewith (as such may
be further amended, modified, supplemented, restated and/or replaced from time
to time, the “Participation Agreement”) among the Lessee, the Lessor, the
Lenders party thereto and the Agent.

ARTICLE II

Section 2.1. Property. Subject to the terms and conditions hereinafter set forth
and contained in the respective Lease Supplement relating to each Property,
Lessor hereby leases to Lessee and Lessee hereby leases from Lessor, each
Property.

Section 2.2. Lease Term. The term of this Lease with respect to each Property
(the “Term”) has previously commenced and shall end on June 27, 2013 (the “Basic
Term Expiration Date”), unless the Term is earlier terminated in accordance with
the provisions of this Lease or unless this Lease shall be renewed in accordance
with Section 21.1.



--------------------------------------------------------------------------------

Section 2.3. Title. Each Property is leased to Lessee without any representation
or warranty, express or implied, by Lessor and subject to the rights of parties
in possession (if any), the existing state of title (including, without
limitation, the Permitted Exceptions) and all applicable Legal Requirements.
Lessee shall in no event have any recourse against Lessor for any defect in
Lessor’s title to any Property other than for Lessor Liens.

Section 2.4. Lease Supplements. Lessee and Prior Lessor previously executed and
delivered a Lease Supplement for each Property, which Lease Supplements are
being assigned to Lessor effective as of the date hereof. Lessee hereby consents
to such assignment, and Lessee and Lessor hereby acknowledge that such Lease
Supplements, as so assigned to Lessor, remain in full force and effect. Lessee
agrees to promptly execute and deliver such assignments, consents and
acknowledgements as Lessor shall reasonably request to evidence and record such
assignment by Prior Lessor to Lessor.

Section 2.5. Subsidiaries as Lessee. Subject to the consent of the
Administrative Agent and the delivery of such agreements and documents as the
Administrative Agent may require (including without limitation the Guaranty of
Tech Data), documents perfecting the liens of the Lessor, Agent and Financing
Parties under the Operative Agreements and written opinions of counsel for the
Lessee and any applicable Subsidiary, a Subsidiary of Tech Data may become party
to this Lease as a Lessee (each, an “alternative Lessee”) of a Property, and
shall be liable (jointly and severally with Tech Data) for all obligations as
Lessee. Without limiting the generality of the foregoing, (a) Tech Data shall
remain fully liable for all obligations as Lessee with respect to each Property,
and (b) Tech Data, as and on behalf of the Lessee with respect to each Property,
shall have the right to give any notice, consent or waiver, to exercise any
option permitted under any Operative Agreement, and to agree to any amendment or
modification with respect to any Operative Agreement or any Property (and each
alternative Lessee hereby grants to Tech Data an irrevocable power-of-attorney
to take any such actions) without the necessity of obtaining any consent of any
alternative Lessee, and any other party to the Operative Agreements shall be
fully protected in relying on any such actions taken by Tech Data or (with
respect to the applicable Property) by an alternative Lessee. Without limiting
the generality of the foregoing, any Operative Agreement may be amended or
modified without obtaining the consent of any alternative Lessee.

ARTICLE III

Section 3.1. Rent.

(a) Lessee shall pay Basic Rent on each Payment Date, and on any date on which
this Lease shall terminate with respect to any or all Properties during the
Term.

(b) Basic Rent shall be due and payable in lawful money of the United States and
shall be paid in immediately available funds on the due date therefor (or within
the applicable grace period) to such account or accounts as Lessor shall from
time to time direct.



--------------------------------------------------------------------------------

(c) Lessee’s inability or failure to take possession of all or any portion of
any Property when it was delivered by Lessor, whether or not attributable to any
act or omission of the Lessor, Lessee or any other Person, or for any other
reason whatsoever, shall not delay or otherwise affect Lessee’s obligation to
pay Rent for such Property in accordance with the terms of this Lease.

Section 3.2. Payment of Basic Rent. Basic Rent shall be paid absolutely net to
Lessor or its designee, so that this Lease shall yield to Lessor the full amount
of Basic Rent, without setoff, deduction or reduction.

Section 3.3. Supplemental Rent. Lessee shall pay to Lessor or its designee or to
the Person entitled thereto any and all Supplemental Rent promptly as the same
shall become due and payable, without setoff, deduction or reduction, and if
Lessee fails to pay any Supplemental Rent, Lessor shall have all rights, powers
and remedies provided for herein or by law or equity or otherwise in the case of
nonpayment of Basic Rent. Without limiting the generality of the definition of
“Supplemental Rent,” Lessee shall pay to Lessor as Supplemental Rent, among
other things, on demand, to the extent permitted by applicable Legal
Requirements, (a) any and all unpaid fees, charges, prepayment penalties, Taxes,
insurance costs, indemnities, expenses, payments and other obligations (except
the obligations of Lessor to pay the principal amount of the Loans) due and
owing by Lessor or the Lessee under the Credit Agreement or any other Operative
Agreement and (b) interest and Yield at the applicable Overdue Rate on any
installment of Basic Rent not paid when due (subject to the applicable grace
period) for the period for which the same shall be overdue and on any payment of
Supplemental Rent not paid when due or demanded by the appropriate Person for
the period from the due date or the date of any such demand, as the case may be,
until the same shall be paid. The expiration or other termination of Lessee’s
obligations to pay Basic Rent hereunder shall not limit or modify the
obligations of Lessee with respect to Supplemental Rent. Unless expressly
provided otherwise in this Lease, in the event of any failure on the part of
Lessee to pay and discharge any Supplemental Rent as and when due, Lessee shall
also promptly pay and discharge any fine, penalty, interest or cost which may be
assessed or added, pursuant to any Operative Agreement or otherwise, in each
case for nonpayment or late payment of such Supplemental Rent, all of which
shall also constitute Supplemental Rent.

Section 3.4. Performance on a Non-Business Day. If any Basic Rent is required
hereunder on a day that is not a Business Day, then such Basic Rent shall be due
on the corresponding Scheduled Interest Payment Date. If any Supplemental Rent
is required hereunder on a day that is not a Business Day, then such
Supplemental Rent shall be due on the next succeeding Business Day.

Section 3.5. Rent Payment Provisions. Lessee shall make payment of all Basic
Rent and Supplemental Rent when due regardless of whether any of the Operative
Agreements pursuant to which same is calculated and is owing shall have been
rejected, avoided or disavowed in any bankruptcy or insolvency proceeding
involving any of the parties to any of the Operative Agreements. Such provisions
of such Operative Agreements and their related definitions are incorporated
herein by reference and shall survive any termination, amendment or rejection of
any such Operative Agreements.



--------------------------------------------------------------------------------

ARTICLE IV

Section 4.1. Utility Charges; Taxes. Lessee shall pay or cause to be paid all
charges for electricity, power, gas, oil, water, telephone, sanitary sewer
service and all other rents and utilities used in or on a Property and related
real property during the Term. Lessee shall be entitled to receive any credit or
refund with respect to any utility charge paid by Lessee, provided that Lessee
must collect any such credit or refund from Lessor or the respective utility
company (as the case may be) and shall not be entitled to offset any such amount
owed to Lessee against Rent payable by the Lessee hereunder. Unless a Lease
Default or Lease Event of Default shall have occurred and be continuing, the
amount of any credit or refund received by Lessor on account of any utility
charges paid by Lessee, net of the costs and expenses incurred by Lessor in
obtaining such credit or refund, shall be promptly paid over to Lessee. In
addition, Lessee shall pay or cause to be paid all taxes or tax assessments
against a Property. All charges for utilities and all taxes or tax assessments
imposed with respect to a Property for a billing period (or in the cases of tax
assessments, a tax period) during which this Lease expires or terminates shall
be adjusted and prorated on a daily basis between Lessor and Lessee, and each
party shall pay or reimburse the other for such party’s pro rata share thereof.

ARTICLE V

Section 5.1. Quiet Enjoyment. Subject to the rights of Lessor contained in
Sections 17.2 and 17.3 and the other terms of this Lease and the other Operative
Agreements and so long as no Lease Event of Default shall have occurred and be
continuing, Lessee shall peaceably and quietly have, hold and enjoy each
Property for the applicable Term, free of any claim or other action by Lessor or
anyone rightfully claiming by, through or under Lessor (other than Lessee) with
respect to any matters arising from and after the applicable Basic Term
Commencement Date.

ARTICLE VI

Section 6.1. Net Lease. This Lease shall constitute a net lease. Lessee shall
pay all operating expenses arising out of the use, operation or occupancy of
each Property. Any present or future law to the contrary notwithstanding, this
Lease shall not terminate, nor shall Lessee be entitled to any abatement,
suspension, deferment, reduction, setoff, counterclaim, or defense with respect
to the Rent, nor shall the obligations of Lessee hereunder be affected (except
as expressly herein permitted and by performance of the obligations in
connection therewith) by reason of: (a) any damage to or destruction of any
Property or any part thereof; (b) any taking of any Property or any part thereof
or interest therein by Condemnation or otherwise; (c) any prohibition,
limitation, restriction or prevention of Lessee’s use, occupancy or enjoyment of
any Property or any part thereof, or any interference with such use, occupancy
or enjoyment by any Person or for any other reason; (d) any title defect, Lien
or any matter affecting title to any Property; (e) any eviction by paramount
title or otherwise; (f) any default by Lessor hereunder; (g) any action for
bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding relating to or affecting the Agent, any Financing Party, Lessor,
Lessee or any Governmental Authority; (h) the impossibility or illegality of
performance by Lessor, Lessee or both; (i) any action of any Governmental
Authority or any other Person; (j) Lessee’s acquisition of ownership of all or
part of any Property; (k) breach of any warranty or representation with



--------------------------------------------------------------------------------

respect to any Property or any Operative Agreement; (l) any defect in the
condition, quality or fitness for use of any Property or any part thereof; or
(m) any other cause or circumstance whether similar or dissimilar to the
foregoing and whether or not Lessee shall have notice or knowledge of any of the
foregoing. The foregoing clause (j) shall not prevent the termination of this
Lease in accordance with the terms hereof if the Lessee purchases all of the
Properties pursuant to Section 20.1, or the termination of the Lease with
respect to an individual Property if the Lessee purchases such Property pursuant
to Section 20.1. The parties intend that the obligations of Lessee hereunder
shall be covenants, agreements and obligations that are separate and independent
from any obligations of Lessor hereunder and shall continue unaffected unless
such covenants, agreements and obligations shall have been modified or
terminated in accordance with an express provision of this Lease. Lessor and
Lessee acknowledge and agree that the provisions of this Section 6.1 have been
specifically reviewed and subject to negotiation.

Section 6.2. No Termination or Abatement. Lessee shall remain obligated under
this Lease in accordance with its terms and shall not take any action to
terminate, rescind or avoid this Lease, notwithstanding any action for
bankruptcy, insolvency, reorganization, liquidation, dissolution, or other
proceeding affecting Lessor, any other Person or any Governmental Authority, or
any action with respect to this Lease or any Operative Agreement which may be
taken by any trustee, receiver or liquidator of Lessor, any other Person or any
Governmental Authority or by any court with respect to Lessor, any other Person
or any Governmental Authority. Lessee hereby waives all right (a) to terminate
or surrender this Lease (except as permitted under the terms of the Operative
Agreements) or (b) to avail itself of any abatement, suspension, deferment,
reduction, setoff, counterclaim or defense with respect to any Rent. Lessee
shall remain obligated under this Lease in accordance with its terms and Lessee
hereby waives any and all rights now or hereafter conferred by statute or
otherwise to modify or to avoid strict compliance with its obligations under
this Lease. Notwithstanding any such statute or otherwise, Lessee shall be bound
by all of the terms and conditions contained in this Lease.

ARTICLE VII

Section 7.1. Ownership of the Properties.

(a) Lessor and Lessee intend that for federal and all state and local income tax
purposes and other tax purposes, for bankruptcy purposes, creditor’s rights
purposes, environmental law purposes, for purposes of exercising remedies
against the Lessee or the Properties, and for all other legal purposes (A) this
Lease will be treated as a loan and financing arrangement and not a true lease,
(B) Lessee will be treated as the owner of the Properties and will be entitled
to all tax benefits ordinarily available to owners of property similar to the
Properties for such tax purposes, and (C) all payments of Basic Rent shall be
deemed to be interest payments. Consistent with the foregoing, Lessee intends to
claim depreciation and cost recovery deductions associated with the Property,
and Lessor agrees not to take any inconsistent position on its income tax
returns. Neither Lessor, the Agent nor any Financing Party makes any
representation or warranty with respect to the foregoing matters described in
this Section 7.1 and will assume no liability for the Lessee’s accounting or tax
treatment of this transaction.



--------------------------------------------------------------------------------

(b) Lessor and Lessee further intend and agree that, for the purpose of securing
Lessee’s obligations hereunder, (i) this Lease shall be deemed to be a security
agreement and financing statement within the meaning of Article 9 of the Uniform
Commercial Code respecting each of the Properties to the extent such is personal
property and an irrevocable grant and conveyance of a lien and mortgage on each
of the Properties to the extent such is real property; (ii) the acquisition of
title (or to the extent applicable, a leasehold interest) in each Property
referenced in Article II shall be deemed to be (A) a grant by Lessee to Lessor
of a lien on and security interest in all of Lessee’s right, title and interest
in and to each Property and all proceeds (including without limitation insurance
proceeds) of any of the Property, whether in the form of cash, investments,
securities or other property, and (B) an assignment by Lessee to Lessor of all
rents, profits and income produced by any of the Property; and
(iii) notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from financial intermediaries, bankers or agents (as
applicable) of Lessee shall be deemed to have been given for the purpose of
perfecting such security interest under applicable law. Lessor and Lessee shall
promptly take such actions as may be necessary or advisable in either party’s
opinion (including without limitation the filing of Uniform Commercial Code
Financing Statements or Uniform Commercial Code Fixture Filings) to ensure that
the lien and security interest in each Property will be deemed to be a perfected
lien and security interest of first priority under applicable law and will be
maintained as such throughout the Term.

ARTICLE VIII

Section 8.1. Condition of the Properties. LESSEE ACKNOWLEDGES AND AGREES THAT IT
IS LEASING EACH PROPERTY “AS IS” WITHOUT REPRESENTATION, WARRANTY OR COVENANT
(EXPRESS OR IMPLIED) BY LESSOR AND IN EACH CASE SUBJECT TO (A) THE EXISTING
STATE OF TITLE, (B) THE RIGHTS OF ANY PARTIES IN POSSESSION THEREOF (IF ANY),
(C) ANY STATE OF FACTS WHICH AN ACCURATE SURVEY OR PHYSICAL INSPECTION MIGHT
SHOW, (D) ALL APPLICABLE LEGAL REQUIREMENTS AND (E) VIOLATIONS OF LEGAL
REQUIREMENTS WHICH MAY EXIST ON THE DATE OF THE APPLICABLE LEASE SUPPLEMENT OR
THE DATE HEREOF. NEITHER LESSOR NOR THE AGENT NOR ANY FINANCING PARTY HAS MADE
OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT
(EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO
THE TITLE, VALUE, HABITABILITY, USE, CONDITION, DESIGN, OPERATION,
MERCHANTABILITY OR FITNESS FOR USE OF ANY PROPERTY (OR ANY PART THEREOF), OR ANY
OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY PROPERTY (OR ANY PART THEREOF), AND NEITHER LESSOR NOR THE AGENT
NOR ANY FINANCING PARTY SHALL BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT
THEREON OR THE FAILURE OF ANY PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY
LEGAL REQUIREMENT. THE LESSEE HAS OR WILL HAVE BEEN AFFORDED FULL OPPORTUNITY TO
INSPECT EACH PROPERTY AND THE IMPROVEMENTS THEREON (IF ANY), IS OR WILL BE
(INSOFAR AS THE LESSOR, THE AGENT, EACH FINANCING PARTY ARE CONCERNED) SATISFIED
WITH THE



--------------------------------------------------------------------------------

RESULTS OF ITS INSPECTIONS AND IS ENTERING INTO THIS LEASE SOLELY ON THE BASIS
OF THE RESULTS OF ITS OWN INSPECTIONS, AND ALL RISKS INCIDENT TO THE MATTERS
DESCRIBED IN THE PRECEDING SENTENCE, AS BETWEEN THE LESSOR, THE AGENT, THE
FINANCING PARTIES, ON THE ONE HAND, AND THE LESSEE, ON THE OTHER HAND, ARE TO BE
BORNE BY LESSEE.

Section 8.2. Possession and Use of the Properties.

(a) At all times during the Term with respect to each Property, such Property
shall be used by Lessee in the ordinary course of its business. Lessee shall
pay, or cause to be paid, all charges and costs required in connection with the
use of the Properties as contemplated by this Lease. Lessee shall not commit or
permit any waste of the Properties or any part thereof.

(b) Lessee represents and warrants that its location (as defined in
Section 9-307 of the Uniform Commercial Code of any applicable jurisdiction) is
Florida, and Lessee will provide Lessor with prior written notice of any change
of such location. Regarding each Property, Lessee represents and warrants that
each Lease Supplement correctly identifies the initial location of the related
Equipment and Improvements and contains an accurate legal description for the
related parcel of Land. Lessee has no other places of business where the
Equipment or Improvements will be located other than those identified on the
applicable Lease Supplement; provided that, so long as no Lease Event of Default
shall have occurred and be continuing, it is understood that the Lessee may
relocate any Equipment (not constituting fixtures) with an aggregate Property
Cost of $1,000,000 or less over the Term from any Property to another Property.

(c) Lessee will not attach or incorporate any item of Equipment to or in any
other item of equipment or personal property or to or in any real property
(except the Land identified in the Lease Supplement in which such Equipment is
also described) in a manner that could give rise to the assertion of any Lien
(other than a Permitted Lien) on such item of Equipment by reason of such
attachment or the assertion of a claim that such item of Equipment has become a
fixture and is subject to a Lien in favor of a third party that is prior to the
Liens thereon created by the Operative Agreements.

(d) Each Lease Supplement delivered under the terms of this Lease contained, in
regard to the relevant Property, an Equipment Schedule that had a complete
description of each item of Equipment, an Improvement Schedule that had a
complete description of each Improvement and a legal description of the Land, to
be leased hereunder as of the date of such Lease Supplement. Such Equipment,
Improvements and Land have been accepted by Lessee for all purposes of this
Lease and are subject to this Lease.

(e) At all times during the Term with respect to each Property, Lessee will
comply with all obligations under, and (to the extent no Event of Default has
occurred and is continuing and provided that such exercise will not impair the
value of such Property) shall be permitted to exercise all rights and remedies
under, all operation and easement agreements and related or similar agreements
applicable to such Property.



--------------------------------------------------------------------------------

ARTICLE IX

Section 9.1. Compliance with Legal Requirements and Insurance Requirements.
Subject to the terms of Article XIII relating to permitted contests, Lessee, at
its sole cost and expense, shall (i) comply with all Legal Requirements
(including without limitation all Environmental Laws), and all Insurance
Requirements relating to the Properties, including the use, development,
construction, operation, maintenance, repair, refurbishment and restoration
thereof, whether or not compliance therewith shall require structural or
extraordinary changes in the Improvements or interfere with the use and
enjoyment of the Properties, and (ii) procure, maintain and comply with all
licenses, permits, orders, approvals, consents and other authorizations required
for the construction, use, maintenance and operation of the Properties and for
the use, development, construction, operation, maintenance, repair and
restoration of the Improvements.

ARTICLE X

Section 10.1. Maintenance and Repair; Return.

(a) Lessee, at its sole cost and expense, shall maintain each Property in good
condition, repair and working order (ordinary wear and tear excepted) and make
all necessary repairs thereto, of every kind and nature whatsoever, whether
interior or exterior, ordinary or extraordinary, structural or nonstructural, or
foreseen or unforeseen, in each case as required by all Legal Requirements,
Insurance Requirements, and manufacturer’s specifications and standards and on a
basis consistent with the operation and maintenance of properties or equipment
comparable in type and function to the applicable Property and in compliance
with standard industry practice, subject, however, to the provisions of Article
XV with respect to Condemnation and Casualty.

(b) Lessee shall not move or relocate any component of any Property beyond the
boundaries of the Land described in the applicable Lease Supplement without
Lessor’s prior written consent, which consent shall not be unreasonably withheld
or delayed; provided that it is understood that the Lessee may relocate
Equipment (not constituting fixtures) with an aggregate Property Cost of
$1,000,000 or less over the Term from any Property to another Property.

(c) If any material component of any Property becomes worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use, Lessee,
at its own expense, will within a reasonable time replace such component with a
replacement component which is free and clear of all Liens (other than Permitted
Liens) and has a value, utility and useful life at least equal to the component
replaced. All components which are added to any Property (other than Severable
Improvements not financed by Fundings) shall immediately become the property of,
and title thereto shall vest in, Lessor, and shall be deemed incorporated in
such Property and subject to the terms of this Lease as if originally leased
hereunder. Lessee may remove, without the Lessor’s consent, any Severable
Improvements that were not financed by Fundings so long as Lessee (at its own
expense) repairs any damage to the Property as the result of such removal in
accordance with the terms of this Section 10.1.



--------------------------------------------------------------------------------

(d) Upon reasonable advance notice, Lessor and its agents shall have the right
to inspect each Property and all maintenance records with respect thereto at any
reasonable time during normal business hours but shall not materially disrupt
the business of Lessee and shall follow all security requirements and visitor’s
rules.

(e) Lessor or the Agent (at Lessee’s sole expense) may cause to be prepared (at
Lessee’s sole expense) any additional Appraisals (or reappraisals) as Lessor or
the Agent may deem appropriate (i) if a Lease Event of Default or a Guaranty
Event of Default has occurred and is continuing, or (ii) if any one of Lessor,
the Agent or, any Financing Party is required pursuant to any applicable Legal
Requirement to obtain such an Appraisal (or reappraisal).

(f) Lessor shall under no circumstances be required to build any improvements on
any Property, make any repairs, replacements, alterations or renewals of any
nature or description to any Property, make any expenditure whatsoever in
connection with this Lease or maintain any Property in any way. Lessor shall not
be required to maintain, repair or rebuild all or any part of any Property, and
Lessee waives the right to (i) require Lessor to maintain, repair, or rebuild
all or any part of any Property (unless such repairs are needed to cure damage
to a Property caused by the gross negligence or willful misconduct of the
Lessor), or (ii) make repairs at the expense of Lessor pursuant to any Legal
Requirement, Insurance Requirement, contract, agreement, covenants, condition or
restriction at any time in effect.

(g) Lessee shall, upon the expiration of the Term or earlier termination of this
Lease with respect to a Property, if Lessee shall not have exercised its
Purchase Option with respect to such Property, surrender such Property to
Lessor, or the third party purchaser, as the case may be, subject to Lessee’s
obligations under this Lease (including without limitation Sections 9.1,
10.1(a)-(f), 10.2, 11.1, 12.1, 15.1, 22.1 and 23.1).

Section 10.2. Environmental Inspection. If Lessee has given notice pursuant to
Section 20.1(b) of its election to remarket the Properties pursuant to
Section 22.1, not more than one hundred twenty (120) days nor less than sixty
(60) days prior to the Expiration Date, Lessee shall, if requested by Lessor and
the Agent, at Lessee’s sole cost and expense, provide to Lessor and the Agent a
report by a reputable environmental consultant selected by Lessee, which report
shall be in form and substance reasonably satisfactory to Lessor and the Agent
and shall include without limitation a “Phase I” environmental report (or update
of a prior “Phase I” report that was previously delivered to the Lessor and the
Agent) on each of the Properties. If the report delivered pursuant to the
preceding sentence recommends that a “Phase II” report or other supplemental
report be obtained, the Lessee shall, at its own cost and expense, not less than
thirty (30) days prior to the Expiration Date, provide to Lessor and the Agent
such “Phase II” or other report, in form and substance reasonably satisfactory
to Lessor and the Agent. If Lessee fails to provide such Phase I, Phase II or
other supplemental reports with respect to any Property within the time periods
required by this Section 10.2, or if such report or reports are not satisfactory
in scope or content to the Agent or the Lessor (in their sole discretion), then
notwithstanding any other provision of this Lease, Lessor may require Lessee to
purchase all of the Properties on the Expiration Date for the Termination Value
thereof, plus all Rent due and payable, and all other amounts due and owing
under any Operative Agreement.



--------------------------------------------------------------------------------

ARTICLE XI

Section 11.1. Modifications. Lessee at its sole cost and expense, at any time
and from time to time without the consent of Lessor may make alterations,
renovations, improvements and additions to any Property or any part thereof and
substitutions and replacements therefor (collectively, “Modifications”) (and
shall make any Modification required by applicable Legal Requirements or by any
Governmental Authority); provided, that: (i) except for any Modification
required to be made pursuant to a Legal Requirement, no Modification shall
materially impair the value, utility or useful life of any Property from that
which existed immediately prior to such Modification; (ii) the Modification
shall be done expeditiously and in a good and workmanlike manner; (iii) Lessee
shall comply with all Legal Requirements (including all Environmental Laws) and
Insurance Requirements applicable to the Modification, including without
limitation the obtaining of all permits and certificates of occupancy, and the
structural integrity of any Property shall not be adversely affected; (iv) to
the extent required by Section 14.2(a), Lessee shall maintain builders’ risk
insurance at all times when a Modification is in progress; (v) subject to the
terms of Article XIII relating to permitted contests, Lessee shall pay all costs
and expenses and discharge any Liens (other than Permitted Liens) arising with
respect to the Modification; (vi) such Modification shall comply with the
requirements of this Lease (including without limitation Sections 8.2 and 10.1);
and (vii) no Improvements shall be demolished unless (x) such Improvement is a
Severable Improvement and (y) Lessee shall finance the proposed Modification
outside of this lease facility. Modifications that are Severable Improvements
shall become property of the Lessee, and title to such Modifications shall rest
with the Lessee. Except as set forth in the immediately preceding sentence,
title to each Modification shall immediately vest in Lessor, and each such
Modification shall be subject to this Lease.

ARTICLE XII

Section 12.1. Warranty of Title.

(a) Lessee agrees that, except as otherwise provided herein and subject to the
terms of Article XIII relating to permitted contests, Lessee shall not directly
or indirectly create or allow to remain, and shall promptly discharge at its
sole cost and expense, (i) any Lien, defect, attachment, levy, title retention
agreement or claim upon any Property or any Modifications or (ii) any Lien,
attachment, levy or claim with respect to the Rent or with respect to any
amounts held by the Agent pursuant to the Credit Agreement, in each case other
than Permitted Liens and Lessor Liens. Lessee shall promptly notify Lessor in
the event it receives actual knowledge that a Lien other than a Permitted Lien
or Lessor Lien has occurred with respect to a Property, and Lessee represents
and warrants to, and covenants with, Lessor that the Liens in favor of the
Lessor created by the Operative Agreements are first priority perfected Liens
subject only to Permitted Liens.

(b) Nothing contained in this Lease shall be construed as constituting the
consent or request of Lessor, expressed or implied, to or for the performance by
any contractor, mechanic, laborer, materialman, supplier or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to any Property or any part
thereof. NOTICE IS HEREBY GIVEN



--------------------------------------------------------------------------------

THAT LESSOR IS NOT AND SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS
FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO ANYONE HOLDING A PROPERTY OR ANY
PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO MECHANIC’S OR OTHER LIENS FOR
ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LESSOR IN AND TO ANY PROPERTY.

ARTICLE XIII

Section 13.1. Permitted Contests Other Than in Respect of Indemnities. Except to
the extent otherwise provided for in Section 10 of the Participation Agreement,
Lessee, on its own or on Lessor’s behalf but at Lessee’s sole cost and expense,
may contest, by appropriate administrative or judicial proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any Legal Requirement, or utility charges payable pursuant to
Section 4.1 or any Lien, attachment, levy, encumbrance or encroachment, and
Lessor agrees not to pay, settle or otherwise compromise any such item, provided
that (a) the commencement and continuation of such proceedings shall suspend the
collection of any such contested amount from, and suspend the enforcement
thereof against, the applicable Properties, Lessor, the Agent and each Financing
Party; (b) there shall not be imposed a Lien (other than Permitted Liens) on any
Property and no part of any Property nor any Rent shall be in any danger of
being sold, forfeited, lost or deferred; (c) at no time during the permitted
contest shall there be a risk of the imposition of criminal liability or
material civil liability on Lessor, the Agent or any Financing Party for failure
to comply therewith; and (d) in the event that, at any time, there shall be a
material risk of extending the application of such item beyond the end of the
Term, then Lessee shall deliver to Lessor an Officer’s Certificate certifying as
to the matters set forth in clauses (a), (b) and (c) of this Section 13.1.
Lessor, at Lessee’s sole cost and expense, shall execute and deliver to Lessee
such authorizations and other documents as may reasonably be required in
connection with any such contest and, if reasonably requested by Lessee, shall
join as a party therein at Lessee’s sole cost and expense.

ARTICLE XIV

Section 14.1. Public Liability and Workers’ Compensation Insurance. During the
Term of each Property, Lessee shall procure and carry, at Lessee’s sole cost and
expense, commercial general liability insurance for claims for injuries or death
sustained by persons or damage to property while on the Properties or the
premises where the Equipment is located and such other public liability
coverages as are then customarily carried by similarly situated companies
conducting business similar to that conducted by Lessee. Such insurance shall be
on terms and in amounts (and with deductibles and limitations on coverage) that
are (a) reasonably satisfactory to Lessor and the Agent and (b) no less
favorable than insurance maintained by Lessee with respect to similar properties
and equipment that it owns and are then carried by similarly situated companies
conducting business similar to that conducted by Lessee. The policies shall be
endorsed to name Lessor, the Agent and the Financing Parties as additional
insureds. The policies shall also specifically provide that such policies shall
be considered primary insurance which shall apply to any loss or claim before
any contribution by any insurance which Lessor, the Agent or any Financing Party
may have in force. Lessee shall, in the operation of the Properties, comply with
the applicable workers’ compensation laws and protect Lessor, the Agent and each
Financing Party against any liability under such laws.



--------------------------------------------------------------------------------

Section 14.2. Hazard and Other Insurance.

(a) During the Term for each Property, Lessee shall keep, or cause to be kept,
such Property insured against loss or damage by fire and all other risks, and
shall maintain builders’ risk insurance during construction of any Improvements
or Modifications, in each case in amounts not less than the replacement value
from time to time of such Property and on terms that (i) are no less favorable
than insurance covering other similar properties owned by Lessee and (ii) are
then carried by similarly situated companies conducting business similar to that
conducted by Lessee. The policies shall be endorsed to name Lessor and the Agent
(for itself and on behalf of the Financing Parties), to the extent of their
respective interests, as additional insureds and loss payees; provided, that so
long as no Lease Event of Default has occurred and is continuing, any loss
payable under the insurance policies required by this Section will be paid to
Lessee.

(b) If during the Term with respect to a Property the area in which such
Property is located is designated a “flood-prone” area pursuant to the Flood
Disaster Protection Act of 1973, or any amendments or supplements thereto, then
Lessee shall comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973. In addition, Lessee will fully comply
with the requirements of the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as each may be amended from time to time, and
with any other Legal Requirement concerning flood insurance to the extent that
it may apply to any such Property.

Section 14.3. Coverage.

(a) As of the date of this Lease and annually thereafter, Lessee shall furnish
Lessor and the Agent with certificates prepared by the insurers or insurance
broker of Lessee showing the insurance required under Sections 14.1 and 14.2 to
be in effect, naming (except with respect to workers’ compensation insurance)
Lessor, the Agent and each Financing Party as an additional insured on all
insurance described in Section 14.1, and the Agent (for itself and on behalf of
the Financing Parties) as additional insured and loss payee on all insurance
described in Section 14.2, and in each case evidencing the other requirements of
this Article XIV. All such insurance shall be at the cost and expense of Lessee
and provided by nationally recognized, financially sound insurance companies
with an A.M. Best rating of not less than A- (A minus). Such certificates shall
include a provision for thirty (30) days’ advance written notice by the insurer
to Lessor and the Agent in the event of cancellation or material alteration of
such insurance. If a Lease Event of Default has occurred and is continuing and
Lessor so requests, Lessee shall deliver to Lessor copies of all insurance
policies required by Sections 14.1 and 14.2.

(b) Lessee agrees that any insurance policy required by Sections 14.1, 14.2(a)
and 14.2(b) shall include an appropriate provision that in respect of the
interests of each additional insured, such policy will not be invalidated should
Lessee waive any or all rights of recovery against any party for losses covered
by such policy or due to any



--------------------------------------------------------------------------------

breach of warranty, fraud, action, inaction or misrepresentation by Lessee or
any Person acting on behalf of Lessee. Lessee hereby waives any and all such
rights against the Lessor, the Agent and the Financing Parties to the extent of
payments made to any such Person under any such policy.

(c) Neither Lessor nor Lessee shall carry separate insurance concurrent in kind
or form or contributing in the event of loss with any insurance required under
this Article XIV, except that Lessor may carry separate liability insurance at
Lessor’s sole cost so long as (i) Lessee’s insurance is designated as primary
and in no event excess or contributory to any insurance Lessor may have in force
which would apply to a loss covered under Lessee’s policy and (ii) each such
insurance policy will not cause Lessee’s insurance required under this Article
XIV to be subject to a coinsurance exception of any kind.

(d) Lessee shall pay as they become due all premiums for the insurance required
by Section 14.1 and Section 14.2, shall renew or replace each policy prior to
the expiration date thereof, and shall otherwise maintain the coverage required
by such Sections without any lapse in coverage.

Section 14.4. Additional Insurance Requirements. Without limiting the generality
of Sections 14.1 through 14.3 above or any other provision of any Operative
Agreement, Lessee shall obtain any and all additional insurance policies with
regard to the Properties or otherwise with respect to the transactions
contemplated by the Operative Agreements, as requested from time to time by
Lessor.

ARTICLE XV

Section 15.1. Casualty and Condemnation.

(a) Subject to the provisions of this Article XV and Article XVI (in the event
Lessee delivers, or is obligated to deliver, a Termination Notice), and prior to
the occurrence and continuation of a Lease Default or Lease Event of Default,
Lessee shall be entitled to receive (and Lessor hereby irrevocably assigns to
Lessee all of Lessor’s right, title and interest in) any award, compensation or
insurance proceeds under Sections 14.2(a) or (b) to which Lessee or Lessor may
become entitled by reason of their respective interests in a Property (i) if all
or a portion of such Property is damaged or destroyed in whole or in part by a
Casualty or (ii) if the use, access, occupancy, easement rights or title to such
Property or any part thereof is the subject of a Condemnation; provided,
however, if a Lease Default or Lease Event of Default shall have occurred and be
continuing such award, compensation or insurance proceeds shall be paid directly
to Lessor or, if received by Lessee, shall be held in trust for Lessor, and
shall be paid over by Lessee to Lessor and held in accordance with the terms of
this paragraph (a). All amounts held by Lessor hereunder on account of any
award, compensation or insurance proceeds either paid directly to Lessor or
turned over to Lessor shall be held as security for the performance of Lessee’s
obligations hereunder.



--------------------------------------------------------------------------------

(b) Lessee may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any award, compensation or insurance payment on
account of any such Casualty or Condemnation and shall pay all expenses thereof.
At Lessee’s reasonable request, and at Lessee’s sole cost and expense, Lessor
and the Agent shall participate in any such proceeding, action, negotiation,
prosecution or adjustment. Lessor and Lessee agree that this Lease shall control
the rights of Lessor and Lessee in and to any such award, compensation or
insurance payment.

(c) If Lessee shall receive notice of a Casualty or a possible Condemnation of a
Property or any interest therein where damage to the affected Property is
estimated to equal or exceed ten percent (10%) of the Property Cost of such
Property, Lessee shall give notice thereof to the Lessor and to the Agent
promptly after the receipt of such notice.

(d) In the event of a Casualty or a Condemnation (regardless of whether notice
thereof must be given pursuant to paragraph (c)), this Lease shall terminate
with respect to the applicable Property in accordance with Section 16.1 if
Lessee, within thirty (30) days after such occurrence, delivers to Lessor and
the Agent a Termination Notice to such effect.

(e) If, pursuant to this Section 15.1, this Lease shall continue in full force
and effect following a Casualty or Condemnation with respect to the affected
Property, Lessee shall, at its sole cost and expense and using, if available,
the proceeds of any award, compensation or insurance with respect to such
Casualty or Condemnation (including, without limitation, any such award,
compensation or insurance which has been received by the Agent and which should
be turned over to Lessee pursuant to the terms of the Operative Agreements, and
if not available or sufficient, using its own funds), promptly and diligently
repair any damage to the applicable Property caused by such Casualty or
Condemnation in conformity with the requirements of Sections 10.1 and 11.1,
using the as-built plans and specifications or manufacturer’s specifications for
the applicable Improvements or Equipment (as modified to give effect to any
subsequent Modifications, any Condemnation affecting the Property and all
applicable Legal Requirements), so as to restore the applicable Property to
substantially the same condition, operation, function and value as existed
immediately prior to such Casualty or Condemnation. In such event, title to the
applicable Property shall remain with Lessor.

(f) In no event shall a Casualty or Condemnation with respect to which this
Lease remains in full force and effect under this Section 15.1 affect Lessee’s
obligations to pay Rent pursuant to Section 3.1.

(g) Notwithstanding anything to the contrary set forth in Section 15.1(a) or
Section 15.1(e), if during the Term with respect to a Property a Casualty occurs
with respect to such Property or Lessee receives notice of a Condemnation with
respect to such Property, and following such Casualty or Condemnation, (i) the
applicable Property cannot reasonably be restored, repaired or replaced on or
before the 180th day prior to the Expiration Date to substantially the same
condition as existed immediately prior to such Casualty or Condemnation, or
(ii) on or before such day such Property is not in fact so



--------------------------------------------------------------------------------

restored, repaired or replaced, then Lessee shall be required to purchase such
Property on the next Payment Date and pay Lessor the Termination Value for such
Property, plus any and all Rent then due and owing, plus all other amounts then
due and owing (including without limitation amounts described in clause FIRST of
Section 22.2).

Section 15.2. Environmental Matters. Promptly upon Lessee’s actual knowledge of
the presence of Hazardous Substances in any portion of any Property (or in any
other property that is not subject to this Lease if Lessee has reason to believe
that such Hazardous Substances may be caused by an emission from or on, or a
condition on, any Property) in concentrations and conditions that constitute an
Environmental Violation and as to which, in the reasonable opinion of Lessee,
the cost to undertake any legally required response, clean up, remedial or other
action might result in a cost to Lessee or loss in the value of such Property of
more than $100,000, Lessee shall notify Lessor in writing of such condition. In
the event of any Environmental Violation (regardless of whether notice thereof
must be given to Lessor pursuant to the preceding sentence), Lessee shall, not
later than sixty (60) days after Lessee has actual knowledge of such
Environmental Violation, either deliver to Lessor a Termination Notice with
respect to the applicable Property or Properties pursuant to Section 16.1, if
applicable, or, at Lessee’s sole cost and expense, promptly and diligently
undertake and complete any response, clean up, remedial or other action
necessary to remove, cleanup or remediate the Environmental Violation in
accordance with all Environmental Laws. If Lessee does not deliver a Termination
Notice with respect to such Property pursuant to Section 16.1, Lessee shall,
upon completion of remedial action by Lessee, cause to be prepared by a
reputable environmental consultant acceptable to Lessor a report describing the
Environmental Violation and the actions taken by Lessee (or its agents) in
response to such Environmental Violation, and a statement by the consultant that
the Environmental Violation has been remedied in full compliance with applicable
Environmental Law.

Section 15.3. Notice of Environmental Matters. Promptly, but in any event within
thirty (30) days from the date Lessee has actual knowledge thereof, Lessee shall
provide to Lessor written notice of any pending or threatened Environmental
Claim involving any Environmental Law or any Release on or in connection with
any Property. All such notices shall describe in reasonable detail the nature of
the claim, action or proceeding and Lessee’s proposed response thereto. In
addition, Lessee shall provide to Lessor, within five (5) Business Days of
receipt, copies of all material written communications with any Governmental
Authority relating to any Environmental Law in connection with any Property.
Lessee shall also promptly provide such detailed reports of any such material
Environmental Claims as may reasonably be requested by Lessor.

ARTICLE XVI

Section 16.1. Termination Upon Certain Events. If any of the following occur:
(i) If the requirements of Section 15.1(c) are satisfied, or (ii) if the
requirements of Section 15.1(d) are satisfied and Lessee has determined pursuant
to such section that following the applicable Casualty or Condemnation this
Lease shall terminate with respect to the affected Property, or (iii) Lessee has
determined pursuant to the second sentence of Section 15.2 that, due to the
occurrence of an Environmental Violation, this Lease shall terminate with
respect to the affected Property, then Lessee shall be obligated to deliver,
within sixty (60) days of its receipt of notice



--------------------------------------------------------------------------------

of the applicable Condemnation or the occurrence of the applicable Casualty or
Environmental Violation, a written notice to the Lessor in the form described in
Section 16.2(a) (a “Termination Notice”) of the termination of this Lease with
respect to the applicable Property.

Section 16.2. Procedures.

(a) A Termination Notice shall contain: (i) notice of termination of this Lease
with respect to the affected Property on a Payment Date not more than sixty
(60) days after Lessor’s receipt of such Termination Notice (the “Termination
Date”); and (ii) a binding and irrevocable agreement of Lessee to pay the
Termination Value for the applicable Property, any and all Rent then due and
owing and all other amounts then due and owing from Lessee under any of the
Operative Agreements (including without limitation amounts described in clause
FIRST of Section 22.2) and purchase such Property on such Termination Date.

(b) On each Termination Date, Lessee shall pay to Lessor the Termination Value
for the applicable Property, any and all Rent then due and owing and all other
amounts then due and owing from Lessee under any of the Operative Agreements
(including without limitation amounts described in clause FIRST of
Section 22.2), and Lessor shall convey such Property, or the remaining portion
thereof, if any, to Lessee (or Lessee’s designee), all in accordance with
Section 19.1.

ARTICLE XVII

Section 17.1. Lease Events of Default. If any one or more of the following
events (each a “Lease Event of Default”) shall occur:

(a) Lessee shall fail to make payment of (i) any Basic Rent on the date the same
is due or (ii) any Termination Value or Maximum Residual Guaranty Amount, on the
date any such payment is due, or any payment of Basic Rent or Supplemental Rent
due on the due date of any such payment of Termination Value or Maximum Residual
Guaranty Amount, or any amount due on the Expiration Date;

(b) Lessee shall fail to make payment of any Supplemental Rent (other than
Supplemental Rent referred to in Section 17(a)(ii)) due and payable within three
(3) days after receipt of notice that such payment is due;

(c) Lessee shall fail to maintain insurance of the types, in the respective
amounts and coverages, with the respective loss payees, additional insureds and
insurors required by Article XIV;

(d) Lessee or any Guarantor shall fail to observe or perform any term, covenant
or provision (including without limitation the Incorporated Covenants) under
this Lease or any other Operative Agreement to which Lessee or such Guarantor is
a party other than those set forth in Sections 17.1(a), (b), (c) or (g), and
such failure shall remain uncured for a period of thirty (30) days after the
earlier of receipt of written notice from Lessor thereof or a Responsible
Officer of Lessee becomes aware of such failure;



--------------------------------------------------------------------------------

(e) The breach of any financial covenant or negative covenant set forth or
incorporated by reference in Section 7.3A of the Participation Agreement
(including without limitation any covenant set forth in Article VII or Article
VIII of the Amended Tech Data Credit Agreement, to the extent incorporated by
reference in Section 7.3A of the Participation Agreement);

(f) Other Defaults. The Lessee or any Guarantor fails to perform or observe any
other covenant or agreement (not specified in subsection (a) through (e) above)
contained in any Operative Agreement on its part to be performed or observed and
such failure continues for 30 days;

(g) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Lessee or any
Guarantor herein, in any other Operative Agreement, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made;

(h) Cross-Default. (i) The Lessee, any Guarantor or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Lessee or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Lessee or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Lessee or such Subsidiary as a result thereof is
greater than the Threshold Amount; (iii) there occurs a Termination Event (as
defined in the Transfer and Administration Agreement identified in the
definition of Existing Trade Receivables Facilities) under the Transfer and
Administration Agreement which Termination Event is not cured or waived;
(iv) there occurs a termination event or event of default under any Permitted
Trade Receivables Facility which termination event or event of default is not
cured or waived within any applicable grace period; (v) there occurs any event
of default under the Amended Tech Data Credit Agreement which is not cured or
waived within any applicable grace period, or (vi) there occurs any event of
default under any Senior Parity Debt which is not cured or waived within any
applicable grace period;



--------------------------------------------------------------------------------

(i) Insolvency Proceedings, Etc. The Lessee, any Guarantor or any of their
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; provided, however, that if a Foreign Subsidiary is being
liquidated in a transaction otherwise permitted by the Operative Agreements and
not involving (i) the bankruptcy, insolvency, or any failure to pay obligations
of such Subsidiary, the Lessee or any other Subsidiary, (ii) the application of
any Debtor Relief Law, or (iii) any claim of any creditor, and if applicable
foreign Law requires the appointment of a liquidator to accomplish such
liquidation in the jurisdiction where such Foreign Subsidiary is organized, then
the mere appointment and operation of a liquidator for such purpose in such
circumstances shall not constitute an Event of Default under this clause (i);

(j) Inability to Pay Debts; Attachment. (i) The Lessee or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy;

(k) Judgments. There is entered against the Lessee, any Guarantor or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
insurance provided by a Person described in Section 7.07 of the Amended Tech
Data Credit Agreement as to which the insurer (and any insurance or reinsurance
company reinsuring any such exposure) does not dispute coverage), or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;

(l) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Lessee under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Lessee or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;



--------------------------------------------------------------------------------

(m) Invalidity of Loan Documents. Any Operative Agreement, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or Lessee or any Guarantor contests in any manner the validity
or enforceability of any Operative Agreement; or Lessee or any Guarantor denies
that it has any or further liability or obligation under any Operative
Agreement, or purports to revoke, terminate or rescind any Operative Agreement;

(n) Change of Control. There occurs any Change of Control with respect to the
Lessee;

(o) Any material Environmental Violation shall have occurred and be continuing;
or

(p) Any material adverse change in (i) the business, condition (financial or
otherwise) assets, liabilities or operations of the Lessee or any of its
Subsidiaries, (ii) the ability of the Lessee or any of their Subsidiaries to
perform its respective obligations under any Operative Agreement to which it is
a party, or (iii) the validity, priority or enforceability of any Lien on any
Property created by any of the Operative Agreements,

then, in any such event, Lessor may, in addition to the other rights and
remedies provided for in this Article XVII and in Section 18.1, terminate this
Lease by giving Lessee fifteen (15) days notice of such termination, and this
Lease shall terminate, and all rights of Lessee under this Lease shall cease.
Lessee shall, to the fullest extent permitted by law, pay as Supplemental Rent
all costs and expenses incurred by or on behalf of Lessor, including without
limitation reasonable fees and expenses of counsel, as a result of any Lease
Event of Default hereunder.

Section 17.2. Surrender of Possession. If a Lease Event of Default shall have
occurred and be continuing, and whether or not this Lease shall have been
terminated pursuant to Section 17.1, Lessee shall, upon thirty (30) days written
notice, surrender to Lessor possession of the Properties. Lessor may enter upon
and repossess the Properties by such means as are available at law or in equity,
and may remove Lessee and all other Persons and any and all personal property
and Lessee’s equipment and personalty and Severable Improvements from the
Properties. Lessor shall have no liability by reason of any such entry,
repossession or removal performed in accordance with applicable law. Upon the
written demand of Lessor, Lessee shall return the Properties promptly to Lessor,
in the manner and condition required by, and otherwise in accordance with the
provisions of, Section 22.1(c). During the five (5) days immediately following
the repossession of any Property by the Lessor pursuant to Section 17.2, Lessee
may, under the supervision of the Lessor and during business hours, remove
Lessee’s equipment and personalty and Severable Improvements not funded with the
proceeds of Fundings.

Section 17.3. Reletting. If a Lease Event of Default shall have occurred and be
continuing, and whether or not this Lease shall have been terminated pursuant to
Section 17.1,



--------------------------------------------------------------------------------

Lessor may, but shall be under no obligation to, relet any or all of the
Properties, for the account of Lessee or otherwise, for such term or terms
(which may be greater or less than the period which would otherwise have
constituted the balance of the Term) and on such conditions (which may include
concessions or free rent) and for such purposes as Lessor may determine, and
Lessor may collect, receive and retain the rents resulting from such reletting.
Lessor shall not be liable to Lessee for any failure to relet any Property or
for any failure to collect any rent due upon such reletting.

Section 17.4. Damages. Neither (a) the termination of this Lease as to all or
any of the Properties pursuant to Section 17.1; (b) the repossession of all or
any of the Properties; nor (c) the failure of Lessor to relet all or any of the
Properties, the reletting of all or any portion thereof, nor the failure of
Lessor to collect or receive any rentals due upon any such reletting, shall
relieve Lessee of its liabilities and obligations hereunder, all of which shall
survive any such termination, repossession or reletting. If any Lease Event of
Default shall have occurred and be continuing and notwithstanding any
termination of this Lease pursuant to Section 17.1, Lessee shall forthwith pay
to Lessor all Rent and other sums due and payable hereunder to and including the
date of such termination. Thereafter, on the days on which the Basic Rent or
Supplemental Rent, as applicable, are payable under this Lease or would have
been payable under this Lease if the same had not been terminated pursuant to
Section 17.1 and until the end of the Term hereof or what would have been the
Term in the absence of such termination, Lessee shall pay Lessor, as current
liquidated damages (it being agreed that it would be impossible accurately to
determine actual damages) an amount equal to the Basic Rent and Supplemental
Rent that are payable under this Lease or would have been payable by Lessee
hereunder if this Lease had not been terminated pursuant to Section 17.1,
provided that Lessee’s obligation to make payments of Basic Rent and
Supplemental Rent under this Section 17.4 shall continue only so long as Lessor
shall not have received the amounts specified in Section 17.5. The amount of
Lessee’s liabilities and obligations under this Lease shall not be reduced or
offset by any proceeds Lessor may receive from any reletting of any Property,
except that the net proceeds, if any, which are actually received by Lessor from
reletting of any Property shall be offset against the final liquidated damages
amount specified in Section 17.5. In calculating the amount of such net proceeds
from reletting, there shall be deducted all of Lessor’s, the Agent’s and any
Financing Party’s reasonable expenses in connection therewith, including
repossession costs, brokerage or sales commissions, fees and expenses of counsel
and any necessary repair or alteration costs and expenses incurred in
preparation for such reletting. To the extent Lessor receives any damages
pursuant to this Section 17.4, such amounts shall be regarded as amounts paid on
account of Rent. Lessee specifically acknowledges and agrees that its
obligations under this Section 17.4 shall be absolute and unconditional under
any and all circumstances and shall be paid or performed, as the case may be,
without notice or demand and without any abatement, reduction, diminution,
setoff, defense, counterclaim or recoupment whatsoever.

Section 17.5. Final Liquidated Damages. If a Lease Event of Default shall have
occurred and be continuing, whether or not this Lease shall have been terminated
pursuant to Section 17.1 and whether or not Lessor shall have collected any
current liquidated damages pursuant to Section 17.4, Lessor shall have the right
to recover, by demand to Lessee and at Lessor’s election, and Lessee shall pay
to Lessor, as and for final liquidated damages, but exclusive of the indemnities
payable under Section 10 of the Participation Agreement, and in lieu of all
current liquidated damages beyond the date of such demand (it being agreed that
it would



--------------------------------------------------------------------------------

be impossible accurately to determine actual damages) the sum of (a) the
Termination Value for all Properties remaining under this Lease, plus (b) all
other amounts owing in respect of Rent, Supplemental Rent and other amounts then
due and payable by Lessee under this Lease or any other Operative Agreement. It
is intended and agreed that the foregoing amount is and will be liquidated
damages and not a penalty. Upon payment of the amount specified pursuant to the
first sentence of this Section 17.5, Lessee shall be entitled to receive from
Lessor, either at Lessee’s request or upon Lessor’s election, in either case at
Lessee’s cost, an assignment of Lessor’s entire right, title and interest in and
to the Properties, the Improvements, Fixtures, Modifications and Equipment, in
each case in recordable form and otherwise in conformity with local custom and
free and clear of the Lien of this Lease (including the release of any memoranda
of Lease or the Lease Supplement recorded in connection therewith) and any
Lessor Liens. The Properties shall be conveyed to Lessee “AS IS” “WHERE IS” and
in their then present physical condition. If any statute or rule of law shall
limit the amount of such final liquidated damages to less than the amount agreed
upon, Lessor shall be entitled to the maximum amount allowable under such
statute or rule of law; provided, however, Lessee shall not be entitled to
receive an assignment of Lessor’s interest in the Properties, the Improvements,
Fixtures, Modifications or Equipment or documents unless Lessee shall have paid
in full the Termination Value and all other amounts due and owing by Lessee
hereunder and under the other Operative Agreements. Lessee specifically
acknowledges and agrees that its obligations under this Section 17.5 shall be
absolute and unconditional under any and all circumstances and shall be paid or
performed, as the case may be, without notice or demand (except as otherwise
specifically provided herein) and without any abatement, reduction, diminution,
setoff, defense, counterclaim or recoupment whatsoever.

Section 17.6. Waiver of Certain Rights. If this Lease shall be terminated
pursuant to Section 17.1, Lessee waives, to the fullest extent permitted by law,
(a) any notice of re-entry or the institution of legal proceedings to obtain
re-entry or possession; (b) any right of redemption, re-entry or possession;
(c) the benefit of any laws now or hereafter in force exempting property from
liability for rent or for debt; and (d) any other rights which might otherwise
limit or modify any of Lessor’s rights or remedies under this Article XVII.

Section 17.7. Assignment of Rights Under Contracts. If a Lease Event of Default
shall have occurred and be continuing, and whether or not this Lease shall have
been terminated pursuant to Section 17.1, Lessee shall upon Lessor’s demand
immediately assign, transfer and set over to Lessor all of Lessee’s right, title
and interest in and to each agreement executed by Lessee in connection with the
purchase, construction, development, use or operation of the Properties
(including, without limitation, all right, title and interest of Lessee with
respect to all warranty, performance, service and indemnity provisions), as and
to the extent that the same relate to the purchase, construction, use and
operation of the Properties.

Section 17.8. Environmental Costs. If a Lease Event of Default shall have
occurred and be continuing, and whether or not this Lease shall have been
terminated pursuant to Section 17.1, Lessee shall pay directly to any third
party (or at Lessor’s election, reimburse Lessor) for the cost of any
environmental testing or remediation work undertaken respecting any Property as
such testing or work is deemed appropriate in the reasonable judgment of Lessor.
Lessee shall pay all amounts referenced in the immediately preceding sentence
immediately upon the request by Lessor for such payment.



--------------------------------------------------------------------------------

Section 17.9. Remedies Cumulative. The remedies herein provided shall be
cumulative and in addition to (and not in limitation of) any other remedies
available at law, equity or otherwise, including, without limitation, any
mortgage foreclosure remedies.

Section 17.10. Notice of Default or Event of Default. Lessee shall promptly
notify the Lessor and the Agent if any Responsible Officer of Lessee has
received notice, or has actual knowledge, of any Default or Event of Default.

Section 17.11. Lessee’s Option to Cure by Purchase of All Properties.
Notwithstanding anything in this Lease or in any of the other Operative
Agreements to the contrary, the Lessee may cure a Lease Event of Default by
purchasing all (but not less than all) of the Properties, such purchase to be
consummated in accordance with Sections 19.1 and 20.1, except that such purchase
must be consummated not more than 10 days after Lessee gives notice to the Agent
and the Lessor of Lessee’s option to purchase the Properties. The purchase price
for the Properties shall be as set forth in Section 20.1, and shall include
without limitation the Termination Value for all of the Properties and all Rent
then due and owing and all other amounts then due and owing by the Lessee under
this Lease or under any other Operative Agreement (including without limitation
(a) any compensation that may be required pursuant to Section 10.3(b) or 10.4 of
Participation Agreement, and (b) amounts, if any, described in clause FIRST of
Section 22.2).

Section 17.12. Liability Limited. Notwithstanding anything to the contrary set
forth in this Lease or in the other Operative Agreements, the Lessee’s recourse
liability to Lessor as a consequence of the occurrence of a Limited Event of
Default shall be limited to the payment by the Lessee of the Maximum Residual
Guaranty Amount; provided, however if Lessee or any Guarantor agrees or
acknowledges in writing that an Event of Default has occurred, then the Lessor
shall be entitled to exercise any of the remedies set forth in the Section 17.5.

ARTICLE XVIII

Section 18.1. Lessor’s Right to Cure Lessee’s Lease Defaults. Lessor, without
waiving or releasing any obligation or Lease Event of Default, may (but shall be
under no obligation to) remedy any Lease Event of Default for the account and at
the sole cost and expense of Lessee, including the failure by Lessee to maintain
the insurance required by Article XIV, and may, to the fullest extent permitted
by law, and notwithstanding any right of quiet enjoyment in favor of Lessee,
enter upon any Property, or real property owned or leased by Lessee, take all
such action thereon as may be necessary or appropriate therefor, and inspect or
copy any records relating to any Property or the transactions contemplated
hereby (and Lessee shall make available to Lessor, for inspection thereof, any
such records). No such entry shall be deemed an eviction of any lessee. All
reasonable out-of-pocket costs and expenses so incurred (including without
limitation reasonable fees and expenses of counsel), together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid by Lessor, shall be paid by Lessee to Lessor on demand.

ARTICLE XIX

Section 19.1. Provisions Relating to Lessee’s Exercise of its Purchase Option.
Subject to Section 19.2, in connection with any termination of this Lease with
respect to any Property



--------------------------------------------------------------------------------

pursuant to the terms of Section 16.1, or in connection with Lessee’s exercise
of its Purchase Option or its option to purchase any Property pursuant to
Section 20.1, upon the date on which this Lease is to terminate with respect to
a Property or all of the Properties, and upon tender by Lessee of the amounts
set forth in Sections 16.2(b) or 20.1, as applicable, Lessor shall execute and
deliver to Lessee (or to Lessee’s designee) at Lessee’s cost and expense a
special warranty deed and quit claim bill of sale with respect to the applicable
Property, in each case in recordable form and otherwise in conformity with local
custom and free and clear of the Lien of this Lease and any Lessor Liens
attributable to Lessor but without any other warranties (of title or otherwise)
from the Lessor. The Lessor’s interest in the applicable Property shall be
conveyed to Lessee (or to Lessee’s designee) “AS IS” “WHERE IS” and in then
present physical condition. In addition, Lessor shall, upon Lessee’s request and
at Lessee’s expense, execute and deliver any documents (including any
appropriate releases of or amendments to financing statements or recorded
memoranda of this Lease) necessary to release the Lien of this Lease on the
applicable Property.

Section 19.2. No Termination With Respect to Less than All of a Property. Lessee
shall not be entitled to exercise its Purchase Option separately with respect to
Property consisting of Land, Equipment and Improvements but shall be required to
exercise its Purchase Option with respect to an entire Property.

ARTICLE XX

Section 20.1. Purchase Prior to End of Term; Purchase, Renewal or Sale Option;
Purchase of Excess Land.

(a) Purchase Option Prior to End of Term. Provided that (subject to
Section 17.11) no Default or Event of Default shall have occurred and be
continuing and provided that the Election Notice referred to in Section 20.1(b)
has not been delivered, Lessee shall have the option, exercisable by giving the
Agent and Lessor no less than thirty (30) days written notice of Lessee’s
election to exercise such option, to purchase any Property, on the date
identified in such written notice, at a price equal to the Termination Value for
such Property and all Rent then due and owing and all other amounts then due and
owing (by the Lessee) under this Lease or under any other Operative Agreement
with respect to such Property and as a result of such Purchase (including
without limitation amounts, if any, described in clause FIRST of Section 22.2)
(which the parties do not intend to be a “bargain” purchase price); and, upon
receipt of such amount, Lessor shall transfer to Lessee (or Lessee’s designee)
all Lessor’s right, title and interest in and to such Property in accordance
with Section 19.1 as of the Business Day on which such purchase occurs; provided
that the Lessee may not purchase any Property pursuant to this Section 20.1(a)
if, after giving effect to such purchase the outstanding aggregate principal
amount of the Loans and the Lessor Fundings would be less than $45,000,000. For
the avoidance of doubt Lessee may purchase Properties pursuant to this
Section 20.1(a) in one or more transactions and the purchase of Excess Land
shall not constitute a purchase of a Property pursuant to this Section 20.1(a).

(b) Purchase, Renewal or Sale Option at End of Term. Not less than 180, nor more
than 360, days prior to the Expiration Date, Lessee may give Lessor and Agent



--------------------------------------------------------------------------------

irrevocable written notice that Lessee is electing to (i) exercise the option to
renew the Lease with respect to not less than two (2) of the Properties on such
Expiration Date pursuant to Section 21.1 (the “Renewal Option”), (ii) exercise
the option to purchase not less than two (2) of the Properties on such
Expiration Date (the “Purchase Option”) and/or (iii) exercise the option to
remarket not less than two (2) of the Properties and cause a sale of all of the
Properties pursuant to the terms of Section 22.1 (the “Sale Option”), such sale
to occur on such Expiration Date. Such notice shall specify which Properties are
subject to which option(s) exercised pursuant to the foregoing sentence. If
Lessee does not give notice as set forth above with respect to any Property,
then Lessee shall be deemed to have elected the Purchase Option for the
Expiration Date with respect to such Property. Lessor shall have no obligation
to sell any Property unless at least two (2) of the Properties are sold on the
Expiration Date. If Lessee shall (i) elect (or be deemed to elect) to exercise
the Purchase Option with respect to some or all of the Properties, or (ii) elect
to remarket some or all of the Properties pursuant to Section 22.1 and fail to
deliver the environmental report required by Section 10.2 at the time specified
in such Section or fail to comply with its other obligations under Section 22.1,
then in each case, Lessee shall pay to Lessor on the Expiration Date an amount
(the “Purchase Option Price”) equal to the Termination Value for such Properties
(which the parties do not intend to be a “bargain” purchase) plus all Rent and
other amounts then due and payable (by Lessee) under this Lease or under any
other Operative Agreement (including without limitation the amounts described in
clause FIRST of Section 22.2), and, upon receipt of such amount, Lessor shall
transfer to Lessee (or Lessee’s designee) all of Lessor’s right, title and
interest in and to such Properties in accordance with Section 19.1 and the Term
of this Lease shall terminate with respect to such Properties. Lessee may not
elect the Sale Option, and Lessor shall have no obligation to sell any Property
pursuant to Section 22.1, if a Lease Event of Default has occurred and is
continuing on the date of the Election Notice or the Sale Date.

(c) Purchase of Excess Land. Provided that (subject to Section 17.11) no Default
or Event of Default shall have occurred and be continuing and provided that
Lessee has not delivered notice to Lessor that Lessee is electing the Purchase
Option or the Sale Option, Lessee shall have the option, exercisable by giving
the Agent and Lessor no less than thirty (30) days written notice of Lessee’s
election to exercise such option, to purchase any Excess Land, on the date
identified in such written notice, at a price equal to the Excess Land Purchase
Price for such Excess Land (which the parties do not intend to be a “bargain”
purchase price) plus any amounts due to any Financing Party pursuant to
Section 10.3 of the Participation Agreement as a result of such Purchase; and,
upon receipt of such amount, Lessor shall transfer to Lessee (or a third party
designated by the Lessee) all Lessor’s right, title and interest in and to such
Excess Land in accordance with Section 19.1 as of the Business Day on which such
purchase occurs and upon such purchase such Excess Land shall no longer
constitute part of the related Property.

ARTICLE XXI

Section 21.1. Renewal. Subject to the conditions set forth herein, Lessee may,
by written notice to Lessor and the Agent given not later than 180, nor earlier
than 360, days, prior to the Expiration Date, request to renew this Lease for
not less than two (2) of the Properties for



--------------------------------------------------------------------------------

one period of five (5) additional years (the “Renewal Term”), commencing on the
date following such Expiration Date. No later than the date that is thirty
(30) days after the date the request to renew has been delivered to each of
Lessor and the Agent, the Agent will notify Lessee whether or not all of the
Financing Parties consent to such renewal request (which consent may be granted
or denied in each Financing Party’s sole discretion and may be conditioned on
such conditions precedent as may be specified by such Financing Party), it being
understood that there shall be no extension unless each Financing Party agrees
thereto (unless the Loans or Lessor Fundings, as the case may be, of such
non-consenting Financing Party are purchased by another Financing Party or by a
third party acceptable to the Agent and Lessee). If the Agent fails to respond
in such time frame, such failure shall be deemed to be a rejection of such
request. If such request is rejected, then Lessee may exercise the Purchase
Option or the Sale Option with respect to the related Properties by giving
written notice thereof pursuant to Section 20.1(b).

ARTICLE XXII

Section 22.1. Sale Procedure.

(a) During the Marketing Period, Lessee, on behalf of the Lessor, shall use
commercially reasonable efforts to obtain bids for the cash purchase of all of
the Properties for which Lessee has exercised the Sale Option in connection with
a sale to one or more purchasers (other than Lessee or any Subsidiary or
Affiliate of Lessee) to be consummated on the Expiration Date for the highest
price available, shall notify Lessor promptly of the name and address of each
prospective purchaser and the cash price which each prospective purchaser shall
have offered to pay for any Property and shall provide Lessor with such
additional information about the bids and the bid solicitation procedure as
Lessor may reasonably request from time to time. Lessor may reject any and all
bids and may assume sole responsibility for obtaining bids by giving Lessee
written notice to that effect; provided, however, that notwithstanding the
foregoing, Lessor may not reject the highest bid for any Property submitted by
the Lessee if (i) such bid is greater than or equal to the sum of the Limited
Recourse Amount for such Property, plus all reasonable costs and expenses
referred to in clause FIRST of Section 22.2, and represents a bona fide offer
from one or more third party purchasers, and (ii) prior to Lessor’s acceptance
of any such bid, Lessee has delivered to the Agent cash collateral in an amount
not less than the anticipated Deficiency Balance (as defined in Section 22.1(b)
below) as determined by the Agent. If the price which a prospective purchaser
shall have offered to pay for any Property is less than the sum of the Limited
Recourse Amount for such Property plus all reasonable costs and expenses
referred to in clause FIRST of Section 22.2, Lessor may elect to retain such
Property by giving Lessee prior written notice of Lessor’s election to retain
such Property, and upon receipt of such notice, Lessee shall surrender such
Property to Lessor pursuant to Section 10.1. Unless Lessor shall have elected to
retain any Property pursuant to the preceding sentence, Lessee shall arrange for
Lessor to sell the Properties free and clear of the Lien of this Lease and any
Lessor Liens attributable to it, without recourse or warranty (of title or
otherwise), for cash on the last day of the Marketing Period (such date being
hereafter referred to as the “Sale Date”) to the purchaser or purchasers
identified by Lessee or Lessor, as the case may be; provided, however, solely as
to Lessor, any Lessor Lien shall not constitute a Lessor Lien so long as Lessor
is diligently contesting such Lessor Lien by appropriate proceedings in good



--------------------------------------------------------------------------------

faith; and provided, further that Lessor shall have no obligation to sell any
Property if a Lease Event of Default has occurred and is continuing on the date
of the Election Notice or the Sale Date. Lessee shall surrender the Property so
sold or subject to such documents to each purchaser in the condition specified
in Section 10.1. Lessee shall not take or fail to take any action which would
have the effect of unreasonably discouraging bona fide third party bids for any
Property. Lessor shall have no obligation to sell any Property on the Sale Date
unless Lessor has received full payment therefor in cash in the amount required
pursuant to this Section 22.1 on the Sale Date.

(b) If any Property is sold on the Sale Date in accordance with the terms of
Section 22.1(a) and the purchase price paid for such Property minus the sum of
all costs and expenses referred to in clause FIRST of Section 22.2 is less than
the Termination Value for such Property plus all Rent and other amounts then due
and payable by the Lessee under this Lease and under any other Operative
Agreements with respect to such Property (hereinafter such difference shall be
referred to as the “Deficiency Balance”), then the Lessee hereby unconditionally
promises to pay to the Lessor on the Sale Date the lesser of (i) the Deficiency
Balance, or (ii) the Maximum Residual Guarantee Amount for such Property. If any
Property is retained by the Lessor pursuant to an affirmative election made by
the Lessor pursuant to the third sentence of Section 22.1(a) or is not sold
(subject to the Lessee’s having satisfied its obligations under this
Section 22.1), then the Lessee hereby unconditionally promises to pay to the
Lessor on the Sale Date an amount equal to the Maximum Residual Guarantee Amount
for such Property (or, in the case of a Segregated Property, the sum of the
Maximum Residual Guarantee Amount for the Land related to such Segregated
Property, plus the Maximum Residual Guarantee Amount for the Improvements
related to such Segregated Property). Notwithstanding the procedures set forth
in the first sentence of this subparagraph (b), the following procedure shall
apply to the Properties located in Fontana, California and Miami, Florida (each,
a “Segregated Property”) in place thereof. If the Lessee elects the Sale Option
with respect to any Segregated Property, at the time of such election, the
Lessee and the Lessor shall use the Appraisal Procedure to determine the ratio,
expressed as a percentage, of the fair market sales value of the Land related to
such Segregated Property at the time of such election, divided by the Fair
Market Sales Value of such Segregated Property at such time (such percentage,
the “Land Percentage” for such Segregated Property; the “Improvements
Percentage” for such Segregated Property shall be 100% minus the Land Percentage
for such Segregated Property). If any Segregated Property is sold on the Sale
Date in accordance with the terms of Section 22.1(a) and (A) the Land Percentage
times the amount equal to the purchase price paid for such Property minus the
sum of all costs and expenses referred to in clause FIRST of Section 22.2 is
less than the Property Cost for such Property allocated to the Land, as set
forth on Schedule 1 to the Participation Agreement (hereinafter such difference
shall be referred to as the “Land Deficiency Balance”), then the Lessee hereby
unconditionally promises to pay to the Lessor on the Sale Date the lesser of
(i) the Land Deficiency Balance, or (ii) the Maximum Residual Guarantee Amount
for the Land related to such Property as set forth on Schedule 1 to the
Participation Agreement and/or (B) the Improvements Percentage times the amount
equal to the purchase price paid for such Property minus the sum of all costs
and expenses referred to in clause FIRST of Section 22.2 is less than the
Property Cost for such Property allocated to the Improvements, as set forth on
Schedule 1 to the Participation



--------------------------------------------------------------------------------

Agreement (hereinafter such difference shall be referred to as the “Improvements
Deficiency Balance”), then the Lessee hereby unconditionally promises to pay to
the Lessor on the Sale Date the lesser of (i) the Improvements Deficiency
Balance, or (ii) the Maximum Residual Guarantee Amount for the Improvements
related to such Property as set forth on Schedule 1 to the Participation
Agreement .

(c) In the event that the Properties are either sold to one or more third party
purchasers on the Sale Date or retained by the Lessor, then in either case on
the Sale Date (i) the Lessee shall provide Lessor or such third party purchasers
with (A) all permits, certificates of occupancy, governmental licenses and
authorizations necessary to use and operate such Property for its intended
purposes, (B) such easements, licenses, rights-of-way and other rights and
privileges in the nature of an easement as are reasonably necessary or desirable
in connection with the use, repair, access to or maintenance of such Property
for its intended purpose or otherwise as the Lessor shall reasonably request,
and (C) a services agreement covering such services as Lessor or such third
party purchaser may request in order to use and operate a Property for its
intended purposes at such rates (not in excess of arm’s-length fair market
rates) as shall be acceptable to Lessee and Lessor or such third party
purchaser, and (ii) the Term of this Lease shall terminate with respect to each
Property so sold. All assignments, licenses, easements, agreements and other
deliveries required by clauses (i)(A) and (B) of this paragraph (c) shall be in
form reasonably satisfactory to the Lessor or such third party purchaser, as
applicable, and shall be fully assignable (including both primary assignments
and assignments given in the nature of security) without payment of any fee,
cost or other charge.

Section 22.2. Application of Proceeds of Sale. The Lessor shall apply the
proceeds of sale of any Property in the following order of priority:

(a) FIRST, to pay or to reimburse Lessor for the payment of all reasonable costs
and expenses incurred by Lessor in connection with the sale;

(b) SECOND, so long as the Participation Agreement or the Credit Agreement is in
effect and any Loan, Lessor Advance or any other amount is owing to the
Financing Parties, the Lessor or any other Person under any Operative Agreement,
to the Agent to be applied in accordance with the terms (including the
inter-creditor provisions among the Financing Parties and the Lessor) contained
in the Operative Agreements; and

(c) THIRD, to the Lessee.

Section 22.3. Indemnity for Excessive Wear. If the proceeds of the sale
described in Section 22.1 with respect to any Property, less all expenses
incurred by Lessor in connection with such sale, shall be less than the Limited
Recourse Amount with respect to such Property, and at the time of such sale it
shall have been reasonably determined (pursuant to the Appraisal Procedure) that
the Fair Market Sales Value of the Property, shall have been impaired by greater
than expected wear and tear during the term of the Lease, Lessee shall pay to
Lessor within ten (10) days after receipt of Lessor’s written statement (i) the
amount of such excess wear and tear determined by the Appraisal Procedure or
(ii) the amount of the Net Sale Proceeds Shortfall, whichever amount is less.



--------------------------------------------------------------------------------

Section 22.4. Appraisal Procedure. For determining the Fair Market Sales Value
of any Property or any other amount which may, pursuant to any provision of any
Operative Agreement, be determined by an appraisal procedure, Lessor and Lessee
shall use the following procedure (the “Appraisal Procedure”). Lessor and Lessee
shall endeavor to reach a mutual agreement as to such amount for a period of ten
(10) days from commencement of the Appraisal Procedure under the applicable
section of the Lease, and if they cannot agree within ten (10) days, then two
qualified appraisers, one chosen by Lessee and one chosen by Lessor, shall
mutually agree thereupon, but if either party shall fail to choose an appraiser
within twenty (20) days after notice from the other party of the selection of
its appraiser, then the appraisal by such appointed appraiser shall be binding
on Lessee and Lessor. If the two appraisers cannot agree within twenty (20) days
after both shall have been appointed, then a third appraiser shall be selected
by the two appraisers or, failing agreement as to such third appraiser within
(30) days after both shall have been appointed, by the American Arbitration
Association. The decisions of the three appraisers shall be given within twenty
(20) days of the appointment of the third appraiser and the decision of the
appraiser most different from the average of the other two shall be discarded
and such average shall be binding on Lessor and Lessee; provided that if the
highest appraisal and the lowest appraisal are equidistant from the third
appraisal, the third appraisal shall be binding on Lessor and Lessee. The fees
and expenses of the appraisers appointed by Lessee and by Lessor shall be paid
by Lessee.

Section 22.5. Certain Obligations Continue. During the Marketing Period, the
obligation of Lessee to pay Rent with respect to the Properties (including the
installment of Basic Rent due on the Expiration Date) shall continue
undiminished until, and including, the Expiration Date. All Rent that has
accrued on or prior to the Expiration Date that has not previously been paid
shall be paid by Lessee on the Expiration Date. Lessor shall have the right, but
shall be under no duty, to solicit bids, to inquire into the efforts of Lessee
to obtain bids or otherwise to take action in connection with any such sale,
other than as expressly provided in this Article XXII.

ARTICLE XXIII

Section 23.1. Risk of Loss. During the Term, unless Lessee shall not be in
actual possession of the Property in question solely by reason of Lessor’s
exercise of its remedies of dispossession under Article XVII, the risk of loss
or decrease in the enjoyment and beneficial use of such Property as a result of
the damage or destruction thereof by fire, the elements, casualties, thefts,
riots, wars or otherwise is assumed by Lessee, and Lessor shall in no event be
answerable or accountable therefor.

ARTICLE XXIV

Section 24.1. Assignment.

(a) (Other than permitting a Subsidiary of Lessee to be an alternative Lessee
pursuant to Section 2.5) Lessee may not assign, mortgage, pledge or encumber
this Lease



--------------------------------------------------------------------------------

or any of its rights or obligations hereunder in whole or in part to any Person
without the prior written consent of the Agent, the Lessor, and the Majority
Financing Parties, with such consent to be given or withheld in the sole
discretion of each such party.

(b) No such assignment or other relinquishment of possession to any Property
shall in any way discharge or diminish any of the obligations of Lessee to
Lessor hereunder and Lessee shall remain directly and primarily liable under
this Lease.

Section 24.2. Subleases.

(a) Except as set forth in this Section 24.2, Lessee may not sublet any Property
or portion thereof without first obtaining the prior written consent of the
Lessor and the Agent, which consent may be given or withheld in the sole
discretion of each such party.

(b) Lessee may, without the consent of Lessor or the Agent, sublet a Property
only if:

(i) Lessee remains fully liable for all obligations (including without
limitation all Rent and other obligations with respect to such subleased
Properties and any other Properties) under this Lease, each Lease Supplement and
the other Operative Agreements;

(ii) Such sublease is in writing, is expressly subject and subordinate to the
rights of the Agent and the Financing Parties under this Lease, the Security
Agreement, each Mortgage Instrument and all other Operative Agreements and has a
term that expires upon the termination or expiration of this Lease, unless
Lessee purchases the related Property, in which case, the term of such sublease
may continue; and

(iii) Such sublease is on commercially reasonable terms and at market rates and
such Property is at all times used for the purposes set forth in this paragraph
and in the definition of “Property.”

(c) No sublease or other relinquishment of possession to any Property shall in
any way discharge or diminish any of Lessee’s obligations to Lessor hereunder
and Lessee shall remain directly and primarily liable under this Lease as to the
Property so sublet.

(d) Each insurance policy carried by Lessee pursuant to Article XIV shall be
endorsed to name each sublessee under any such sublease as an additional
insured. Prior to the effectiveness of any such sublease, Lessee shall deliver a
copy thereof to the Lessor and the Agent.

(e) Promptly but in any event within five (5) days following the execution and
delivery of any sublease permitted by this Article XXIV, Lessee shall notify
Lessor and the Agent of the execution of such sublease.



--------------------------------------------------------------------------------

ARTICLE XXV

Section 25.1. No Waiver. No failure by Lessor or Lessee to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
upon a default hereunder, and no acceptance of full or partial payment of Rent
during the continuance of any such default, shall constitute a waiver of any
such default or of any such term. To the fullest extent permitted by law, no
waiver of any default shall affect or alter this Lease, and this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent default.

ARTICLE XXVI

Section 26.1. Acceptance of Surrender. No surrender to Lessor of this Lease or
of all or any portion of any Property or of any part of any thereof or of any
interest therein shall be valid or effective unless agreed to and accepted in
writing by Lessor and the Agent, and no act by Lessor or the Agent or any
representative or agent of Lessor or the Agent, other than a written acceptance,
shall constitute an acceptance of any such surrender.

Section 26.2. No Merger of Title. There shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, in whole or in part, (a) this
Lease or the leasehold estate created hereby or any interest in this Lease or
such leasehold estate, (b) any right, title or interest in any Property, (c) any
Notes, or (d) an equity interest in Lessor.

ARTICLE XXVII

Section 27.1. Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all notices, requests, demands, directions, agreements and
documents delivered in connection with this Agreement shall be delivered as
provided in Section 11.3 of the Participation Agreement.

ARTICLE XXVIII

Section 28.1. Miscellaneous. Anything contained in this Lease to the contrary
notwithstanding, all claims against and liabilities of Lessee or Lessor arising
from events commencing prior to the expiration or earlier termination of this
Lease shall survive such expiration or earlier termination. If any provision of
this Lease shall be held to be unenforceable in any jurisdiction, such
unenforceability shall not affect the enforceability of any other provision of
this Lease and such jurisdiction or of such provision or of any other provision
hereof in any other jurisdiction.

Section 28.2. Amendments and Modifications. None of the terms or provisions of
this Agreement may be terminated, amended, supplemented, waived or modified
except in accordance with the terms of Section 11.5 of the Participation
Agreement.

Section 28.3. Successors and Assigns. All the terms and provisions of this Lease
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.



--------------------------------------------------------------------------------

Section 28.4. Headings and Table of Contents. The headings and table of contents
in this Lease are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.

Section 28.5. Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

Section 28.6. GOVERNING LAW. THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICT OF LAWS, EXCEPT TO THE EXTENT THE LAWS OF THE
STATE IN WHICH A PROPERTY IS LOCATED MAY GOVERN MATTERS RELATING TO THE
PERFECTION, FORECLOSURE AND ENFORCEMENT OF LIENS ON SUCH PROPERTY.

Section 28.7. Calculation of Rent. All calculation of Rent payable hereunder
shall be computed based on the actual number of days elapsed over a year of 360
days.

Section 28.8. Memoranda of Lease and Lease Supplements. This Lease shall not be
recorded; provided Lessor and Lessee have recorded a Memorandum of this Lease
and of the applicable Lease Supplement regarding each Property in the local
filing office with respect thereto and Lessor and Lessee shall, at Lessee’s cost
and expense, execute and file such other documents as may be required under
applicable law to sufficiently evidence this Lease or any such Lease Supplement
in the applicable real estate filing records.

Section 28.9. Allocations between the Financing Parties. Notwithstanding any
other term or provision of this Lease to the contrary, the allocations of the
proceeds of the Properties and any and all other Rent and other amounts received
hereunder shall be subject to the inter-creditor provisions between the
Financing Parties contained in the Operative Agreements (or as otherwise agreed
among the Financing Parties from time to time).

Section 28.10. Limitations on Recourse. Notwithstanding anything contained in
this Lease to the contrary, Lessee agrees to look solely to Lessor’s estate and
interest in the Properties for the collection of any judgment requiring the
payment of money by Lessor in the event of liability by Lessor, and no other
property or assets of Lessor or any shareholder, member, owner, or partner
(direct or indirect) in or of Lessor, or any manager, director, officer,
employee, beneficiary, Affiliate of any of the foregoing shall be subject to
levy, execution or other enforcement procedure for the satisfaction of the
remedies of Lessee under or with respect to this Lease, the relationship of
Lessor and Lessee hereunder or Lessee’s use of the Properties or any other
liability of Lessor to Lessee, except to the extent expressly provided in
Section 7.2 or 11.11 of the Participation Agreement. Nothing in this Section
shall be interpreted so as to limit the terms of Sections 6.1 or 6.2.

Section 28.11. WAIVERS OF JURY TRIAL. THE LESSOR AND THE LESSEE IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS LEASE OR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------

Section 28.12. Original Leases. The single executed original of this Lease
marked “THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the signature
page thereof and containing the receipt of the Agent therefor on or following
the signature page thereof shall be the original executed counterpart of this
Lease (the “Original Executed Counterpart”). To the extent that this Lease
constitutes chattel paper, as such term is defined in the Uniform Commercial
Code as in effect in any applicable jurisdiction, no security interest in this
Lease may be created through the transfer or possession of any counterpart other
than the Original Executed Counterpart.

Section 28.13. Mortgage Grant and Remedies. Without limiting any other remedies
set forth in this Lease, in the event that a court of competent jurisdiction
rules that this Lease constitutes a mortgage, deed of trust, security deed or
other secured financing, as is the intent of the parties, then the Lessor and
the Lessee agree that the Lessee hereby grants, bargains, sells, conveys,
mortgages, and grants a security interest in each Property to Lessor WITH POWER
OF SALE to secure the payment of all sums due and owing by Lessee hereunder or
under any other Operative Agreement, and that, upon the occurrence of any Event
of Default, the Lessor shall have the power and authority, to the extent
provided by law or the Operative Agreements, after prior notice and lapse of
such time as may be required by law, to foreclose its interest (or cause such
interest to be foreclosed) in all or any part of any Property, to appoint or
obtain the appointment of a receiver for all or any part of the Property, and to
exercise any other right or remedy that may be available under applicable law to
the holder of a mortgage, deed of trust, security deed or other secured
financing.

Section 28.14. Exercise of Lessor Rights. The Lessee hereby acknowledges and
agrees that the rights and powers of the Lessor under this Lease have been
collaterally assigned to the Agent pursuant to the terms of the Security
Agreement and the other Operative Agreements, and that the Lessor may have
encumbered the Properties by various Mortgage Instruments made by the Lessor in
favor of the Agent, all as security for certain indebtedness and obligations
described therein of the Lessor to the Agent and the Financing Parties under the
Operative Agreements. Lessee hereby consents to said assignment and said
Mortgage Instruments in favor of the Agent and further acknowledges and agrees
as follows:

(a) In the event that a court of competent jurisdiction rules that this Lease
constitutes a mortgage, deed of trust, security deed or other secured financing
as is the intent of the parties, then the Lessor and the Lessee agree that the
Lessor’s collateral assignment of this Lease to the Agent shall be deemed to be
a collateral assignment of such mortgage, deed of trust, security deed or other
secured financing, and the Agent as such collateral assignee shall be entitled
to exercise any and all rights and remedies of the Lessor set forth herein
during the existence of any Event of Default, including without limitation the
Lessor’s rights to obtain a receiver, to obtain possession of the Properties and
the rents and revenues thereof, to foreclose this Lease, to sell the Lessee’s
interest in the Properties, and to exercise any other rights or remedies that
may then be available to the Lessor under applicable law on account of such
Event of Default.

(b) Lessee’s interest in the Properties is junior and subordinate to the lien of
any Mortgage Instruments made by the Lessor in favor of the Agent against the
respective Properties from time to time in connection with the Operative
Agreements;



--------------------------------------------------------------------------------

provided, however, that for so long as no Event of Default shall have occurred
and be continuing, (i) the Agent shall not disturb Lessee’s possession of the
Properties through any foreclosure or other remedial action against the
Properties under any Mortgage Instrument, and (ii) if Lessor’s interest in any
Property shall be transferred to any Person other than the Lessee as the result
of the Agent’s foreclosure or other remedial action under any Mortgage
Instrument, the Lessee shall (upon request of the Agent) attorn to such
transferee and recognize the transferee as the Lessee’s landlord under this
Lease.

(c) During the existence of an Event of Default, the Agent as holder of the
Mortgage Instruments and as collateral assignee of this Lease may exercise any
and all rights and remedies that may then be available under applicable law to
the Agent in either or both capacities, whether exercised singly, successively
or concurrently. Without limiting the generality of the foregoing, the Agent as
collateral assignee may enforce the Lessee’s payment obligations under this
Lease (regardless of whether this Lease shall be deemed a mortgage, deed of
trust, security deed or other secured financing) even if Lessee’s interest and
estate in any Property under this Lease shall have been extinguished or
forfeited under applicable law through the foreclosure or other enforcement of
any Mortgage Instrument.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the date first above written.

 

WITNESSES:     TECH DATA CORPORATION, as Lessee By:  

/s/ John Mezidor

    By:  

/s/ Charles V. Dannewitz

Name:   John Mezidor     Name:   Charles V. Dannewitz       Title:   Senior Vice
President, Tax and Treasurer By:  

/s/ Isaac Taylor

      Name:   Isaac Taylor      



--------------------------------------------------------------------------------

WITNESSES:     SUNTRUST BANK, as Lessor By:  

/s/ Lisa A. Howard

    By:  

/s/ Donald J. Campisano

Name:   Lisa A. Howard     Name:   Donald J. Campisano       Title:   Managing
Director By:  

/s/ Sarah Grant

      Name:   Sarah Grant       Receipt of this original counterpart of the
foregoing Lease is hereby acknowledged as of the date hereof       SUNTRUST
EQUITY FUNDING, LLC, as Agent       By:  

 

      Name:        



--------------------------------------------------------------------------------

            Acknowledged and Agreed to: WITNESSES:    

TECH DATA PRODUCT MANAGEMENT, INC.,

as an alternative Lessee

By:  

/s/ John Mezidor

    By:  

/s/ Charles V. Dannewitz

Name:   John Mezidor     Name:   Charles V. Dannewitz       Title:   Senior Vice
President, Tax and Treasurer By:  

/s/ Isaac Taylor

      Name:   Isaac Taylor       WITNESSES:    

TD FACILITIES, LTD.,

as Alternative Lessee

By:  

/s/ John Mezidor

    By: Tech Data Corporation, its general partner Name:   John Mezidor      
By:  

/s/ Isaac Taylor

    By:  

/s/ Charles V. Dannewitz

Name:   Isaac Taylor     Name:   Charles V. Dannewitz       Title:   Senior Vice
President, Tax and Treasurer